DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/6/2020 and 8/18/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,162,772. Although the claims at issue are not identical, they are not patentably distinct from each other (see below chart) because excluding the distinction of the first memory device is in a first rank and the second memory device is in a second rank is immaterial to the core of the invention which calibrates clock signals for timing data communications between a memory controller and multiple memory device.

Present Patent Application
US Patent No. 10,162,772
2. A memory controller to control operation of a first memory device and a second memory device, the memory controller comprising:
1. A memory controller to control operation of a first memory device in a first rank coupled to the memory controller via at least one signal line, and a second memory device in a second rank coupled to the memory controller via the at least one signal line, the memory controller comprising:
a first register to store a first phase value for receiving data from the first memory device;
a first register to store a first value for data communications with the first memory device in the first rank;
a second register to store a second phase value for receiving data from the second memory device;
a second register to store a second value for data communications with the second memory device in the second rank;
a timing circuit to derive the first phase value based on first calibration data associated with the first memory device, wherein the first calibration data is to be established based on a strobe signal received from the first memory device via a respective strobe signal, and to derive the second phase value based on second calibration data associated with the second memory device, wherein the second calibration data is to be established based on a strobe signal received from the second memory device via a respective strobe signal line; and
a timing circuit to derive the first value based on first calibration data associated with the first memory device, wherein the first calibration data is to be established based on a strobe signal received form the first memory device, and to derive the second value based on second calibration data associated with the second memory device, wherein the second calibration data is to be established based on a strobe signal received from the second memory device, and
a sampling circuit, coupled to the timing circuit and at least one signal line, to receive data based on the first phase value and the second phase value.
a sampling circuit, coupled to the timing circuit and the at least one signal line, to sample data from the first memory device based on the first value, and to sample data from the second memory device based on the second value.

 

Allowable Subject Matter
Claims 2-21 would be in condition for allowance with the obviation of the above Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Consistent with parent application US Patent Application Number 16/228,695, prior art fails to specifically disclose deriving the first phase value based on first calibration data associated with the first memory device, wherein the first calibration data is to be established based on a strobe signal received from the first memory device via a respective strobe signal line, and to derive the second phase value based on second calibration data associated with the second memory device, wherein the second calibration data is to be established based on a strobe signal received from the second memory device via a respective strobe signal line. Accordingly, with the proper resolution to the above Double Patenting rejection the present patent application would be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115